DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment filled 09/16/2021 has been entered. Claims 1-8 and 12 have been cancelled. Claims 9 and 16 have been amended. Therefore, claims 9-11 and 13-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashman, US (2016/0160514) in view of Meacham, US (5303645).
In regards to claim 9 Ashman discloses:
A roof platform assembly (10; figs. 1 & 2A) comprising: 
a platform (140, 142, 144, 146) that includes a first leg coupling (see annotated drawings), a second leg coupling (see annotated drawings), a third leg coupling (see annotated drawings), and a fourth leg coupling (see annotated drawings), four tubular legs (70, 72, 74 & 76) configured to hold the platform in a horizontal orientation (fig. 1), a first tubular leg (70) of the four tubular legs can be adjustably positioned (via adjusting 
four pairs of leg braces (two on each side as shown in fig. 1), each pair of leg braces is configured to stabilize one of the four tubular legs (fig. 1) of the roof platform assembly; and 
four pitch adjustable feet (78, 80, 82, 84), each pitch adjustable foot is configured to be affixed to a roof (via base portions 22, 24, 26, 28), 
wherein the opening of the first leg coupling is configured to fit about a portion of the first tubular leg and allow it to slide therein (via adjusting the support fixtures 206); the opening of the second leg coupling is configured to fit about a portion of the second tubular leg and allow it to slide therein (via adjusting the support fixtures 206) (as shown in figs. 1).

    PNG
    media_image1.png
    667
    789
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    519
    540
    media_image2.png
    Greyscale

If it was found that the first and second tubular legs are not adjustably positioned within the slots of the first and second leg couplings; examiner presents that it would have been obvious to a person of ordinary skill in the art at the time of the filing date of the current invention to utilize the apertures shown in the legs in fig. 8A and locking pin 
In regards to claim 9 Ashman does not disclose the first and second leg coupling openings being round and positioned underneath a top side of the platform and the first and second leg coupling is aligned with openings that extends through the top side of the platform.
However, Meacham teaches the first leg coupling (one of the 30s for one leg 10; figs. 4 & 5) and the second leg coupling (another of the 30s for another leg 10) each define a round opening (as shown in figures 3, 4 & 5); wherein each leg coupling of the platform (20) is positioned underneath a top side of the platform (as shown in fig. 3), adjacent to an edge thereof (figs.1 & 3); wherein the round opening of the first leg coupling is positioned underneath (at least a portion, in this case the majority of 30 being underneath the opening through top side of platform 20; see annotated drawings below), and aligned with an opening that extends through the top side of the platform (as shown in fig. 1 & 3); the round opening of the second leg coupling is positioned underneath (at least a portion, in this case the majority of 30 being underneath the opening through top side of platform 20; see annotated drawings below), and aligned with a second opening that extends through the top side of the platform (as shown in fig. 1 & 3).

    PNG
    media_image3.png
    449
    398
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    434
    445
    media_image4.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to substitute the coupling of Ashman with the coupling sleeve extending through the platform taught by Meacham which provide support for the platform along the entire surface area of the perimeter of the legs and couplings which provides for a clear advantage over the platform being carried by the edge of the couplings at the legs where the edge along which the weight is supported would be more prone to failure in comparison with having the weight divided over the entire perimeter. A person or ordinary skill in the art would look at analogous platform supporting references such as Meacham.
In regards to claim 10 Ashman discloses the platform includes a centrally positioned opening (opening in the center of the platform as shown in fig. 1) that extends therethrough, the centrally positioned opening is configured to allow ductwork to extend therethrough (fig. 1). 


    PNG
    media_image5.png
    480
    575
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    434
    547
    media_image6.png
    Greyscale

In regards to claim 17 Ashman discloses each pitch adjustable foot (78 sown by example in fig. 4) comprises a base (see annotated drawings) having a pair of upright flanges (see annotated drawings) that are spaced apart and configured so that a bottom portion of one tubular leg can be secured therebetween by a fastener (see annotated drawings).

    PNG
    media_image7.png
    568
    720
    media_image7.png
    Greyscale

In regards to claim 20 Ashman discloses the platform, the four leg couplings, the four tubular legs, the leg braces, and the pitch adjustable feet are made of aluminum (paragraph [0026] ; excerpt below).

    PNG
    media_image8.png
    190
    595
    media_image8.png
    Greyscale


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ashman and Meacham as applied to claim 9 above in view of Zygmun, US (5617931). 
In regards to claim 13 Ashman and Meacham do not teach mushroom cap plugs.
However, Zygmun teaches mushroom cap plugs (88; shown in fig. below), the mushroom cap plug is configured to fit within an opening in a top end of the tubular leg (52 likened to tubular legs of Ashman) and seal it.

    PNG
    media_image9.png
    392
    486
    media_image9.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the mushroom cap plugs taught by Zygmun to cover the top end of the tubular legs (first and second) of Ashman for the use of such cap plugs would yield a predictable result of having the tubular leg end sealed to prevent dirt, moisture, debris and other contaminants from entering the tubular leg and hence compromise the integrity of the component. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ashman, Meacham and Zygmun as applied to claim 13 above in view of Luyk, US (4838181). 
In regards to claim 14 Ashman, Meacham and Zygmun do not teach cylindrical plugs.
However, Luyk teaches cylindrical plugs (135; figs. 1 & 2), the cylindrical plug is configured to fit within an opening in a bottom end of the tubular leg (10; likened to tubular legs of Ashman) and seal it.

    PNG
    media_image10.png
    542
    485
    media_image10.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the cylindrical plugs taught by Luyk onto the bottom ends of the tubular legs (first and second) of Ashman for the use of such plugs would yield a predictable result of having the tubular leg bottom ends sealed to prevent dirt, moisture, debris and other contaminants from entering the tubular leg and hence compromise the integrity of the component. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ashman and Meacham as applied to claim 9 above in view of Wishner, US (6044929). 
In regards to claim 15 Ashman and Meacham do not teach the third and fourth tubular legs are threadedly secured to the third and fourth leg couplings.

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize threaded legs to be secured to the leg couplings as taught by Wishner since threaded legs provide the advantage of a secure connection that can have its lengths adjusted as needed and easily by simply having the user turn the legs up to the desired height.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ashman and Meacham as applied to claim 9 above in view of Wang, US (2003/0089286). 
In regards to claim 16 Ashman discloses a clamp (see annotated drawings) that connects each pair of leg braces (as shown in figs. 1 & 2 and annotated drawing below) to one of the four tubular legs of the roof platform, each clamp is configured to fit about one of the four tubular legs and be fixed in position thereon (as shown in figs. 1 & 2).
In regards to claim 16 Ashman and Meacham do not teach each clamp comprising two parts configured to fit about one of the four tubular legs and be fixed in position thereon by tightening the two parts of the clamp together using provided fasteners.
However, Wang teaches each clamp (14, 16; figs. 3 & 5) comprising two parts (14 and 16; see reproduced figures 3 and 5 below) configured to fit about one of the four tubular legs (12) and be fixed in position thereon by tightening the two parts of the clamp together using provided fasteners (141, 161).

    PNG
    media_image11.png
    724
    452
    media_image11.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the two part clamp taught by Wang in place of the clamp of Ashman to provide a secure attachment between the braces and the tubular legs in an adjustable manner that predictably allows for easy hold/release via fasteners 141, 161.

s 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ashman and Meacham as applied to claim 17 above in view of O’Connell, US (8113479). 
In regards to claims 18 and 19 Ashman and Meacham do not teach at least one notched-out cradle structure.
However, O’Connell teaches each pitch adjustable foot further comprises at least one notched-out cradle structure (36, 38) that is configured so that a portion of a U- 22 bolt may rest therein (intended use for a portion of a U- 22 bolt not positively recited) and be used in conjunction with a backing plate to secure the adjustable foot to an underlying rafter (intended use) (Claim 18).
the at least one notched-out cradle structure of each pitch adjustable foot comprises a notch (36, 38) in each upright foot flange (28, 30; likened to flanges of Ashman), the two notches are positioned adjacent to each other so that a portion of a U-bolt may rest (intended use) therein (claim 19).
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to introduce notches such as the ones taught by O’Connell onto the flanges of the feet of Ashman for their predictable function of providing an anchor for fasteners, bolts, etc. to affix the assembly onto a surface where it would be more practical to have them attached directly to said surface which would save having to use the base portion elements or to have the feet further more secured to the base portion elements.

Response to Arguments
Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive because:
Applicant argues “Neither Ashman, Meacham, or a combination thereof, teach or suggest a roof platform assembly "wherein each leg coupling of the platform is positioned underneath a top side of the platform" and "wherein the round opening of the first leg coupling is positioned underneath, and aligned with, an opening that extends through the top side of the platform; the round opening of the second leg coupling is positioned underneath, and aligned with, a second opening that extends through the top side of the platform", as is claimed by the Applicant … Specifically, the sleeve 30 of Meacham, which the Examiner consider analogous to the leg couplings claimed by the Applicant, is not positioned underneath the platform. Rather, the sleeve 30 fits around a post 10 and is received in a hole in each corner of the shelf 20. (See, Meacham column 3, II. 29-32). Accordingly, Meacham does not disclose that "each leg coupling of the platform is positioned underneath a top side of the platform" or that "the round opening of the first leg coupling is positioned underneath, and aligned with, an opening that extends through the top side of the platform; the round opening of the second leg coupling is positioned underneath, and aligned with, a second opening that extends through the top side of the platform, as is claimed by the Applicant”; examiner respectfully disagrees and presents that the claim does not require the entirety of the couplings or the couplings as a whole to be positioned underneath the opening that extends through the top side of the platform. Therefore, examiner presents that Meacham indeed teaches the round opening of the first leg coupling is positioned underneath (at least a portion, in this case the majority of 30 being underneath the opening through top side of platform 20), and aligned with an .

    PNG
    media_image3.png
    449
    398
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    434
    445
    media_image4.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634